Case 2:21-cv-02022-DOC-KES Document 69 Filed 04/22/21 Page 1 of 2 Page ID #:3278




    1 KENDALL BRILL & KELLY LLP
      Alan Jay Weil (63153)
    2  ajweil@kbkfirm.com
      Shauna E. Woods (300339)
    3  swoods@kbkfirm.com
      10100 Santa Monica Blvd., Suite 1725
    4 Los Angeles, California 90067
      Telephone: 310.556.2700
    5 Facsimile: 310.556.2705
    6 FINNEGAN, HENDERSON, FARABOW,
       GARRETT & DUNNER, LLP
    7 Mark Sommers (admitted pro hac vice)
      mark.sommers@finnegan.com
    8 Patrick Rodgers (pro hac vice forthcoming)
      patrick.rodgers@finnegan.com
    9 901 New York Avenue, NW,
      Washington, DC 20001-4413
   10 Telephone: (202) 408-4064
      Facsimile: (202) 408-4400
   11 Morgan E. Smith (SBN 293503)
      morgan.smith@finnegan.com
   12 3300 Hillview Avenue
      Palo Alto, CA 94304
   13 Telephone: (650) 849-6600
      Facsimile: (650) 849-6666
   14
      Attorneys for Specially Appearing
   15 Defendant Le-Vel Brands, LLC
   16                       UNITED STATES DISTRICT COURT
   17                     CENTRAL DISTRICT OF CALIFORNIA
   18                             SOUTHERN DIVISION
   19
   20 THRIVE NATURAL CARE, INC.                 Case No. 2:21-cv-2022-DOC-KES
   21              Plaintiff,                   PROOF OF SERVICE
   22        v.
                                                Judge: Hon. David O. Carter
   23 LE-VEL BRANDS, LLC,                       Crtrm.: 9D
   24              Defendant.
   25                                           Action Filed: March 4, 2021
                                                Trial Date: TBD
   26
   27
   28
                                                               Case No. 2:21-cv-2022-DOC-KES
                                       PROOF OF SERVICE
Case 2:21-cv-02022-DOC-KES Document 69 Filed 04/22/21 Page 2 of 2 Page ID #:3279




    1                                  PROOF OF SERVICE
    2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    3        At the time of service, I was over 18 years of age and not a party to this
      action. I am employed in the County of Los Angeles, State of California. My
    4 business address is 10100 Santa Monica Blvd., Suite 1725, Los Angeles, CA 90067.
    5         On April 22, 2021, I served true copies of the following document(s)
        described as
    6
            1. [SEALED DOCUMENT] DEFENDANT LE-VEL’S REPLY IN
    7 SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C.
      § 1404;
    8
            2. [SEALED DOCUMENT] DECLARATION OF DREW S. HOFFMAN
    9 IN SUPPORT OF REPLY IN SUPPORT OF MOTION TO TRANSFER
      VENUE;
   10
            3. [SEALED DOCUMENT] DECLARATION OF SHAUNA E. WOODS
   11 IN SUPPORT OF REPLY IN SUPPORT OF MOTION TO TRANSFER
      VENUE; and
   12
            4. [SEALED DOCUMENT] EXHIBIT 1 TO THE DECLARATION OF
   13 SHAUNA E. WOODS IN SUPPORT OF REPLY IN SUPPORT OF MOTION
      TO TRANSFER VENUE
   14
            on the interested parties in this action as follows:
   15
      Thomas E Dietrich
   16 Stephen Charles McArthur
      MCARTHUR LAW FIRM PC
   17 9465 Wilshire Boulevard Suite 300
      Beverly Hills, CA 90212
   18 323-639-4455
      tom@smcarthurlaw.com
   19 stephen@smcarthurlaw.com
   20 Attorneys for Thrive Natural Care, Inc.
   21       BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused the
      document(s) to be sent to each interested party at the email addresses listed above or
   22 on the attached service list. I did not receive, within a reasonable time after the
      transmission, any electronic message or other indication that the transmission was
   23 unsuccessful.
   24          I declare under penalty of perjury under the laws of the State of California
        that the foregoing is true and correct.
   25
              Executed on April 22, 2021, at Los Angeles, California.
   26
   27
   28                                              Patricia S. Perelló
                                                   2                 Case No. 2:21-cv-2022-DOC-KES
                                           PROOF OF SERVICE
